Case 19-30923-hdh11 Doc 931 Filed 08/26/19                    Entered 08/26/19 10:54:22             Page 1 of 3



Daniel B. Prieto, State Bar No. 24048744                Thomas R. Califano (admitted pro hac vice)
dan.prieto@dlapiper.com                                 thomas.califano@dlapiper.com
DLA Piper LLP (US)                                      DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                     1251 Avenue of the Americas
Dallas, Texas 75201                                     New York, New York 10020
Tel: (214) 743-4500                                     Tel: (212) 335-4500
Fax: (214) 743-4545                                     Fax: (212) 335-4501

Counsel for the Debtors                                 Daniel M. Simon (admitted pro hac vice)
                                                        daniel.simon@dlapiper.com
                                                        David E. Avraham (admitted pro hac vice)
                                                        david.avraham@dlapiper.com
                                                        Tara Nair (admitted pro hac vice)
                                                        tara.nair@dlapiper.com
                                                        DLA Piper LLP (US)
                                                        444 West Lake Street, Suite 900
                                                        Chicago, Illinois 60606
                                                        Tel: (312) 368-4000
                                                        Fax: (312) 236-7516

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                  §      Chapter 11
                                                        §
PHI, Inc., et al.,1                                     §      Case No. 19-30923-hdh11
                                                        §
                 Debtors.                               §      (Jointly Administered)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON AUGUST 27, 2019 AT 9:00 P.M. (CDT)2

NON-CONTESTED MATTER GOING FORWARD

1.       Debtors’ Motion Pursuant to Section 1127 of the Bankruptcy Code Seeking Approval of
         Modifications to the Debtors’ Confirmed Third Amended Joint Plan of Reorganization
         Without the Need for Further Disclosure or Solicitation of Votes [Docket No. 893].


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing address
for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.
2
       The hearing on the matters listed herein may be continued as the Bankruptcy Court may determine and
announce at the hearing without further notice to any parties.


EAST\168790995
Case 19-30923-hdh11 Doc 931 Filed 08/26/19            Entered 08/26/19 10:54:22      Page 2 of 3



       Related Pleadings:

       a.        Declaration of Bradley Henn in Support of Debtors’ Motion Pursuant to Section
                 1127 of the Bankruptcy Code Seeking Approval of Modifications to the Debtors’
                 Confirmed Third amended Joint Plan of Reorganization Without the Need For
                 Further Disclosure or Solicitation of Votes [Docket No. 930].

       Responses: None.

       Status: The Debtors received informal comments from the Equity Committee and
       following extensive negotiation, have resolved the Equity Committee’s potential objection.
       The Debtors intend to submit a revised proposed form of order at the hearing. This matter
       is going forward.

Dated: August 26, 2019                      DLA PIPER LLP (US)
       Dallas, Texas
                                            By: /s/ Daniel B. Prieto
                                            Daniel B. Prieto, State Bar No. 24048744
                                            DLA Piper LLP (US)
                                            1900 North Pearl Street, Suite 2200
                                            Dallas, Texas 75201
                                            Tel: (214) 743-4500
                                            Fax: (214) 743-4545
                                            Email: dan.prieto@dlapiper.com

                                            - and -

                                            Thomas R. Califano (admitted pro hac vice)
                                            thomas.califano@dlapiper.com
                                            DLA Piper LLP (US)
                                            1251 Avenue of the Americas
                                            New York, New York 10020-1104
                                            Tel: (212) 335-4500
                                            Fax: (212) 335-4501
                                            Email: thomas.califano@dlapiper.com

                                            - and -




EAST\168790995                                 2
Case 19-30923-hdh11 Doc 931 Filed 08/26/19   Entered 08/26/19 10:54:22    Page 3 of 3




                                     Daniel M. Simon (admitted pro hac vice)
                                     David E. Avraham (admitted pro hac vice)
                                     Tara Nair (admitted pro hac vice)
                                     DLA Piper LLP (US)
                                     444 West Lake Street, Suite 2200
                                     Chicago, Illinois 60606-0089
                                     Tel: (312) 368-4000
                                     Fax: (312) 236-7516
                                     Email: daniel.simon@dlapiper.com
                                             david.avraham@dlapiper.com
                                             tara.nair@dlapiper.com

                                     Counsel for the Debtors




EAST\168790995                          3
